DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GLASER (US 2016/0219932).
Glaser teaches a personal air filter comprising a first tubular housing (102) for receiving and containing a plurality of filter components; a mouth piece (see fig. 1) configured to a proximal end of the first tubular housing, the mouthpiece for introducing the exhale; an air instrument (303, 304, 305, 306) for sensing air flow within the first tubular housing; and an electronic transmitter (202) for sending data to a wireless network provided by the air instrument, the data to be for the purpose of monitoring filter performance (para. 0033); and a power supply for powering said personal air filter (para. 0041).  

Claim(s) 1, 3-6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CONNER et al. (US 2020/0015519).
Conner teaches a personal air filter comprising a first tubular housing (142) for receiving and containing a plurality of filter components; a mouth piece (122) configured to a proximal end of the first tubular housing, the mouthpiece for introducing the exhale; and a power supply for powering said personal air filter (para. 0003).
Conner teaches in paragraph 0003 that Shayan US 6,772,756 is incorporated by reference. Shayan teaches an electronic transmitter for sending data to a wireless network provided by the air instrument, the data to be for the purpose of monitoring filter performance (col. 3 lines 5-12).
Conner teaches in paragraph 0003 that Hon US 2006/0196518 is incorporated by reference. Hon teaches an air instrument (18) for sensing air flow within the tubular housing and located near the mouthpiece.
Regarding claim 3, Conner teaches in paragraph 0003 that Higgins US 5,666,977 is incorporated by reference. Higgins teaches a replaceable filter cartridge at an interior to the first housing (col. 3 lines 44-50). Conner teaches filter cartridge is made from a PLA material (para. 0063), wherein PLA inherently has approximately a five (5) year environmental presence.
Regarding claim 4, Conner teaches a clock for measuring a duration of exhale and time of use (para. 0075). Conner teaches in paragraph 0003 that Adams US 6,053,176 is incorporated by reference. Adams teaches a counter circuit for recording number of exhales (col. 4 lines 51-52).
Regarding claim 5, Conner teaches in paragraph 0003 that Hon US 2006/0196518 is incorporated by reference. Hon teaches an air instrument (18) for sensing air flow within the tubular housing and located near the mouthpiece.
Conner teaches in paragraph 0003 that Han US 2009/0095311 is incorporated by reference. Han teaches a second air instrument (5) positioned at an inlet check valve (7).
Conner teaches in paragraph 0003 that DePiano is incorporated by reference. DePiano teaches a printed circuit board (PCB) (para. 0139).
Conner teaches in paragraph 0003 that Sears US 2014/0096781 is incorporated by reference. Sears teaches a microprocessor (para. 0087-0088).
Conner teaches in paragraph 0003 that Wang US 2010/0307518 is incorporated by reference. Wang teaches a mini-universal serial bus (USB) charging port (para. 0055).
Regarding claim 6, Conner teaches a top end wall (140) at the proximal end of the tubular housing; and an exit vent (120) at a distal end of the tubular housing.  
Conner teaches in paragraph 0003 that Han US 2009/0095311 is incorporated by reference. Han teaches a check valve approximately at the proximal end of the tubular housing.
Regarding claim 8, Conner teaches a personal air filter comprising: a filter cartridge comprising a filter medium (para. 0039); a mouthpiece for introducing air to be filtered to the filter cartridge (122); a first inner housing (142) for containing and receiving the filter cartridge.  
Conner teaches in paragraph 0003 that Shayan US 6,772,756 is incorporated by reference. Shayan teaches an electronic transmitter for sending data to a wireless network provided by the air instrument, the data to be for the purpose of monitoring filter performance (col. 3 lines 5-12).
Conner teaches in paragraph 0003 that DePiano is incorporated by reference. DePiano teaches a printed circuit board (PCB) having a power source coupled thereto (para. 0139, 0065).  
Regarding claim 9, Conner teaches an outer jacket (122 in figure 1) covering the first inner housing including a relief carveout in the outer jacket for assisting removal thereof wherein the mouthpiece is permanently affixed to the outer jacket (para. 0009).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US 2020/0015519) in view of ABOABDO (US 2020/0375262).
 Conner teaches a personal air filter. Conner teaches a second tubular housing (120) about an outer portion of the first tubular housing. Conner teaches the first tubular housing comprises extruded aluminum (para. 0058). Conner teaches that the second tubular housing may be a plastic material (para. 0062).
Aboabdo teaches a vaporizing device. Aboabdo teaches that the outer housing may comprise PLA (para. 0051). It would have been obvious to one of ordinary skill in the art to use the PLA taught by Aboabdo as the plastic for the second tubular housing of Conner because Aboabdo teaches that this material is advantageously biodegradable (para. 0051). 
Regarding claim 7, Conner teaches the outer housing further comprising a carveout relief including an aperture exposing and providing access to the first tubular housing, the relief for allowing a user to disassemble the personal air filter (para. 0009).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741